EXHIBIT 10.15

OMNICARE, INC.
EXCESS BENEFIT PLAN

INTRODUCTION

     The purpose of the Omnicare, Inc. Excess Benefit Plan (the “Plan”) is to
provide supplemental pension benefits to a select group of executive employees
of Omnicare, Inc. and its designated affiliates. The Plan provides a defined
benefit pension and a defined contribution pension to designated participants,
by reference to the benefits provided by certain tax-qualified pension plans of
Omnicare, Inc.

     This Plan amends and restates in its entirety the Plan as originally
effective January 1, 1987, as amended, and incorporates certain administrative
actions that have been taken from time to time by Omnicare, Inc. with respect to
the Plan. It is intended that the effective dates of any prior amendments and
administrative action taken with respect to the Plan be incorporated into this
amended and restated Plan.

     The Plan is intended to be an unfunded arrangement that provides deferred
compensation to a select group of management and highly compensated employees,
within the scope of Sections 201(2), 301(a) (3) and 401(a) (1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended.

SECTION 1. DEFINITIONS

     1.1. “409A Benefits” with respect to a Participant means the Participant’s
Excess Benefits that are not Grandfathered Benefits.

     1.2. “Account” means the book entry account maintained for a Participant
with respect to certain benefits under the Plan.

     1.3. “Beneficiary” means the person or entity designated by a Participant
to be entitled to any Excess Benefits payable to a Participant following death.

     1.4. “Board” or “Board of Directors” means the Board of Directors of the
Company.

     1.5. “Change in Control” shall have the meaning set forth in Appendix A
hereof.

     1.6. “Code” means the Internal Revenue Code of 1986, as amended.

     1.7. “Committee” means the Compensation and Incentive Committee of the
Board, or such other committee of the Board appointed by the Board to administer
the Plan.

     1.8. “Company” means Omnicare, Inc., a Delaware corporation.

--------------------------------------------------------------------------------



     1.9. “Compensation” means the amount of compensation determined in
accordance with the applicable definition of “Compensation” as set forth in the
General Pension Plan, the ESOP or the S&I Plan, depending upon the respective
plan to which such Excess Benefits apply.

     1.10. “Eligible Employee” means an employee of an Employer, who may be
designated by the Committee to participate in the Plan or a portion thereof.
Notwithstanding anything else contained herein to the contrary, the Committee
shall limit the Eligible Employees selected to participate in the Plan to a
select group of management or highly compensated employees, as set forth in
Sections 201, 301 and 401 of ERISA.

     1.11. “Employer” means the Company, Omnicare Management Company and any
other affiliate of the Company that has adopted this Plan with the authorization
of the Board with respect to its Eligible Employees.

     1.12. “Entry Date” means the first day of the Plan Year or any other date
as may be determined by the Committee on which an Eligible Employee becomes a
Participant in the Plan.

     1.13. “ESOP” means the Omnicare, Inc. Employee Stock Ownership Plan,
originally effective as of August 1, 1988, as amended and restated from time to
time.

     1.14. “Excess Benefits” means the benefits described in this Plan.

     1.15. “General Pension Plan” means the Omnicare, Inc. General Pension Plan,
originally effective as of January 1, 1986, as amended and restated from time to
time, and as to which all additional benefit accruals ceased as of December 31,
1993. The General Pension Plan represents a reestablishment of the Omnicare,
Inc. General Pension Plan adopted effective as of July 1, 1981 and terminated
effective October 31, 1985.

     1.16. “Grandfathered Benefits” with respect to a Participant means the
Participant’s Excess Benefits that were credited and vested as of December 31,
2004, and earnings attributable to such amounts, all of which are exempt from
Section 409A of the Code in accordance with Treasury Regulation Section
1.409A-6.

     1.17. “Omnicare Stock” means the common stock of the Company, par value
$.01 per share.

     1.18. “Participant” means each Eligible Employee who has been designated as
a participant in the Plan and whose participation has not been terminated.

     1.19. “Permanent Disability” means suffering from bodily injury or mental
or physical disease which, in the opinion of the Committee, would permanently
prevent the Participant from performing the customary duties of his regular job
with the Employer.

     1.20. “Plan” means this Omnicare, Inc. Excess Benefit Plan, as amended from
time to time.

     1.21. “Plan Year” means the twelve-month period ending on December 31.

--------------------------------------------------------------------------------



     1.22. “Retirement” means normal retirement from employment with the
Employer at or beyond age 65.

     1.23. “S&I Plan” means the Omnicare, Inc. Employees’ Savings and Investment
Plan, originally effective as of July 1, 1981, as amended and restated from time
to time.

     1.24. “Separation from Service” means, as to a particular Participant, a
termination of services provided by the Participant to his or her Employer (as
defined below), whether voluntarily or involuntarily, as determined by the
Committee in accordance with Section 409A of the Code and Treasury Regulation
Section 1.409A -1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

(i)     

For a Participant who provides services to an Employer as an employee, except as
otherwise provided in clause (iii) below, a Separation from Service shall occur
when the Participant has experienced a termination of employment with the
Employer. A Participant shall be considered to have experienced a termination of
employment for this purpose when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (A) no
further services will be performed by the Participant for the Employer after the
applicable date, or (B) that the level of bona fide services the Participant
will perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by the Participant (whether as an
employee or an independent contractor) over the immediately preceding 36- month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months). However, if the
Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of the Plan as of
the first day immediately following the end of such 6-month period. In applying
the provisions of this paragraph, a leave of absence shall be considered a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Employer.

  (ii)     

For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in clause (iii) below, a Separation
from Service shall occur upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
such Employer, provided that the expiration of such contract(s) is determined by
the Committee to constitute a good-faith and complete termination of the
contractual relationship between the Participant and such Employer.

 

--------------------------------------------------------------------------------



(iii)     

For a Participant who provides services to an Employer as both an employee and
an independent contractor, a Separation from Service generally shall not occur
until the Participant has ceased providing services for the Employer as both as
an employee and as an independent contractor, as determined in accordance with
the provisions set forth in clauses (i) and (iii) above. Similarly, if a
Participant either (A) ceases providing services for an Employer as an
independent contractor and begins providing services for such Employer as an
employee, or (ii) ceases providing services for an Employer as an employee and
begins providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with clauses (i) and (ii) above.

 

Notwithstanding the foregoing provisions in this definition, if a Participant
provides services for an Employer as both an employee and as a member of its
board of directors, to the extent permitted by Treasury Regulation Section
1.409A -1(h)(5) the services provided by the Participant as a director shall not
be taken into account in determining whether the Participant has experienced a
Separation from Service as an employee, and the services provided by such
Participant as an employee shall not be taken into account in determining
whether the Participant has experienced a Separation from Service as a director,
for purposes of the Plan.

For purposes of this definition, the term “Employer” means the Company or
Subsidiary that the Participant last performed services for or was employed by,
as applicable, on the date of his or her Separation from Service, and all other
entities that are required to be aggregated together and treated as the employer
under Treasury Regulation Section 1.409A -1(h)(3).

     1.25. “Specified Employee” means a Participant who, as of the date of the
Participant’s Separation from Service, is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A -1(i).

     1.26. “Unforeseeable Emergency” with respect to a Participant means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case and in all events must
constitute an “unforeseeable emergency” within the meaning of Section 409A. The
purchase of a home and the payment of college tuition would typically not be
considered to be Unforeseeable Emergencies.

     1.27. “Valuation Date” means, for purposes of Excess Benefits related to
the ESOP and the S&I plan, the last day of each calendar quarter.

--------------------------------------------------------------------------------



SECTION 2. ADMINISTRATION

     2.1. Authority of Committee. In addition to all implied powers and
responsibilities necessary to carry out the objectives of the Plan, the
Committee shall have the discretionary authority to construe the Plan and to
determine all questions arising in the administration, interpretation and
operation of the Plan. The Committee may adopt such rules and regulations, not
inconsistent with the provisions of the Plan, as it may find necessary for the
proper administration, interpretation and operation of the Plan, and may amend
or revoke any rule or regulations so established. Subject to the claims
procedure set forth in Section 8 hereof, all such rules, regulations,
determinations and interpretations shall be binding and conclusive upon the
Company, each Employer, Eligible Employees, Participants, and upon their
respective legal representatives, beneficiaries, successors and assigns and upon
all other persons claiming under or through any of them. The Committee shall
also have all the discretionary authority as may be necessary to make benefit
determinations, to resolve any disputes which arise under the Plan and to make
any factual determinations that may be necessary.

     2.2. Delegation of Duties. The Committee shall have the authority, except
as may be limited by the Board of Directors, to delegate certain administrative
functions to be carried out on its behalf to the Benefits Plan Committee of the
Company, or to such other committee or individuals as may be appropriate, in the
discretion of the Committee.

     2.3. Indemnification. The Company will indemnify the Board of Directors,
the Committee and its designees hereunder against any claims, losses, expenses,
damages or liabilities arising out of the Plan, except for acts of gross
negligence or willful misconduct.

SECTION 3. PARTICIPATION

     3.1. General. Each Eligible Employee who is designated by the Committee
shall become a Participant in the Plan or a portion thereof, and shall be
eligible to receive Excess Benefits on the basis established by the Committee.
All Eligible Employees who were designated as Participants immediately prior to
the date of this amendment and restatement of the Plan shall continue to be
Participants in the Plan, subject to the terms hereof. The Committee may revoke
the participation of a Participant on a prospective basis at any time.

     3.2. Participation Date. Each Eligible Employee becomes a Participant on
the Entry Date that coincides with or immediately follows the date he is
designated to participate in the Plan by the Committee.

     3.3. Cessation of Participation. Each Participant’s participation in the
Plan shall continue until the first to occur of the following events: (i)
Retirement; (ii) death; (iii) Permanent Disability; (iv) other separation from
service; (v) termination of participation by the Committee; or (vi) termination
of the Plan.

SECTION 4. SOURCE OF BENEFITS

All Excess Benefits shall be an obligation of each respective Employer hereunder
and shall be payable from its general assets. Each Employer shall establish on
its books an account equal to the value of all Plan benefits accrued for their
respective Participants. The Employer shall not be

--------------------------------------------------------------------------------



obligated to fund payment of the benefits hereunder; provided that the Employer
may, in its sole discretion, establish or cause to be established a separate
trust or trusts to fund the Excess Benefits payable to each Participant. Neither
the Plan nor any Participant or Beneficiary shall have any preferred claim on,
or any beneficial ownership interest in, the assets of the Company or any
Employer. No liability for the payment of benefits under the Plan shall be
imposed upon any officer, director, employee, or stockholder of the Company or
any Employer.

SECTION 5. PARTICIPANT ACCOUNTS

     5.1. Participant Accounts. The Committee will establish and maintain a
separate Account for each Participant with respect to the Excess Benefits
related to the ESOP and to the S&I Plan. Unless otherwise determined by the
Committee, each Participant’s Account shall be credited with the applicable
Excess Benefit amount described in Section 6.1 hereof, which shall be expressed,
at the discretion of the Committee, as either a cash amount or as shares of
Omnicare Stock. Any Account established for purposes of the applicable Excess
Benefit amount described in Section 6.2 hereof shall be for informational
purposes or for purposes of Section 4 hereof.

     5.2. Statement of Accounts. The Committee shall cause to be delivered or
mailed to each Participant a statement setting forth the status of the
Participant’s Accounts at such intervals as shall be determined by the
Committee.

     5.3. Investment Crediting for ESOP and S&I Plan Excess Benefits. In
addition to crediting each Participant’s Account with the applicable Excess
Benefit amounts described in Section 6.1 hereof, each such Account shall be
adjusted as of each Valuation Date to reflect the fair market value of the
Omnicare Stock or the other amounts credited to the Participant’s Account as of
the Valuation Date, as determined by the Committee.

     5.4. Reinvestment of Dividends. The deemed amount of cash dividends
attributable to Omnicare Stock shall be allocated to a Participant’s Account
based on the number of shares allocated to his Account as of the date on which
such dividend was paid. All such dividends shall be deemed reinvested in
Omnicare Stock based on the most recent closing trading price of the Omnicare
Stock prior to the date of reinvestment.

     5.5. Diversification of Investments. Unless otherwise provided by the
Committee, a Participant shall not have the authority to direct the investment
of his Excess Benefits with respect to the ESOP or the S&I Plan. Notwithstanding
the foregoing, upon a Change in Control, a Participant shall have the right to
diversify that portion of his account invested in Omnicare Stock or any stock
that is exchanged for Omnicare Stock in the Change in Control transaction. In
such case, the Participant may make an investment election in the manner and
form prescribed by the Committee prior to the Change in Control.

SECTION 6. EXCESS BENEFIT AMOUNTS

     6.1. Excess Benefits Related to the ESOP and S&I Plan.

          (a) The Participant’s Account shall be credited with the following
amounts:

--------------------------------------------------------------------------------



     (i) ESOP Allocation. As of the last day of each Plan Year beginning prior
to January 1, 1999, the Account of each Participant described in subsection (b)
shall have been credited with an amount or, if applicable, the number of shares
of Omnicare Stock, equal to the difference between (1) Employer contributions
allocated to the Participant’s accounts under the ESOP as of the corresponding
allocation date(s) under such plan, and (2) the amount, or if applicable, the
number of shares of Omnicare Stock, that would have been so allocated under such
plan without regard to (i) the annual contribution limitations as set forth in
Section 415 of the Code, and (ii) the limitations on compensation as set forth
in Section 401(a)(17) of the Code. A Participant’s Account shall not have been
credited with any amounts paid directly to a Participant in order for the ESOP
to meet the contribution percentage requirement as set forth in Section 401(m)
of the Code.



     (ii) S&I Plan Allocation. As of the last day of each calendar quarter of
each Plan Year beginning on or after January 1, 1999, (or more frequently as
determined by the Committee), the Account of each Participant described in
subsection (b) shall be credited with an amount or, if applicable, the number of
shares of Omnicare Stock, equal to the difference between (1) Employer
contributions allocated to the Participant’s accounts under the S&I Plan as of
the corresponding allocation date(s) under such plan, and (2) the amount, or if
applicable, the number of shares of Omnicare Stock, that would have been so
allocated under such plan without regard to (i) the annual contribution
limitations as set forth in Section 415 of the Code, and (ii) the limitations on
compensation as set forth in Section 401(a)(17) of the Code. A Participant’s
Account shall not be credited with any amounts paid directly to a Participant in
order for the S&I Plan to meet the contribution percentage requirement as set
forth in Section 401(m) of the Code.

          (b) A Participant is eligible to receive the allocations described in
subsection (a) if (i) the Participant was otherwise eligible to receive an
allocation of an Employer contribution under the ESOP or is now eligible to
receive an allocation of an Employer contribution under the S&I Plan, whichever
is applicable, as of the applicable allocation date(s) under such plans and this
Plan and (ii) the Participant remains an active Participant in the Plan in
accordance with Section 3 hereof as of the applicable allocation date(s)
hereunder.

     6.2. Excess Benefits Related to the General Pension Plan.

          (a) The Excess Benefit payable for a Participant who is a participant
in the General Pension Plan shall be an amount equal to the excess, if any, of:

     (i) the accrued benefit of the Participant calculated under the provisions
of the General Pension Plan, calculated as of the date determined in Section
7.1(b) hereof, but without regard to (i) the annual contribution and/or benefit
limitations as set forth in Section 415 of the Code, and (ii) the limitations on
compensation as set forth in Section 401(a)(17) of the Code;



--------------------------------------------------------------------------------



over

     (ii) the accrued benefit payable to or on behalf of the Participant
pursuant to the terms of the General Pension Plan as of the date determined in
Section 7.1(b) hereof.



          (b) To the extent the accrued benefit to which a Participant would be
entitled under the General Pension Plan is offset by an amount calculated with
reference to the Participant’s accrued benefit under the terminated General
Pension Plan as of October 31, 1985, then the offset as so calculated shall also
be applied in determining the benefit described in Section 6.2(a) hereof.

          (c) For purposes of calculating the Excess Benefit under Section
6.2(a) hereof, the following special rules shall apply:

     (i) The accrued benefit of a Participant who was a participant in the
General Pension Plan as of January 1, 1994, shall be determined without regard
to the cessation of additional benefit accruals under the General Pension Plan
as of December 31, 1993.



     (ii) Such calculation shall be made without regard to any limitation on
years of Credited Service prescribed in Section 1.12 of the General Pension
Plan.

     (iii) The lump-sum present value of the Excess Benefit payable to any
Participant holding a position of senior vice president or higher who is a
participant in the General Pension Plan shall increase by an amount, for each
year of Credited Service (or portion thereof) that the Participant renders for
an Employer after attaining age 65, that is not less than an amount specified by
the Committee for each such Participant on a case-by-case basis. The lump-sum
present value of such annual accrual of benefits shall be determined on the same
basis as specified in Section 7.4 hereof.

     (iv) Such calculation shall be made without regard to the 50% of average
compensation limit on benefits prescribed in Section 5.1(2) (ii) of the General
Pension Plan.

     (v) “Average Compensation” under the General Pension Plan shall include the
amount of any bonus that is determinable under the Employer’s annual incentive
program for the full Plan Year prior to the date determined in Section 7.1(b)
hereof, regardless of whether such bonus has been paid prior to such date;
provided, that such bonus amount shall not be included if it would reduce the
amount of Average Compensation. In addition, no more than five annual bonus
amounts shall be included in any consecutive 60-month period for purposes of
determining Average Compensation.

     (vi) The Committee, in its sole discretion, may grant a Participant
additional years of “Credited Service” under the General Pension Plan for
services performed by a Participant for any affiliate of the Company, a

--------------------------------------------------------------------------------



predecessor entity to the Company or one of its affiliates, or an entity that
has been acquired by the Company.



     6.3. Vesting of Excess Benefits.

          (a) General Pension Plan. Effective as of the date hereof, all
Participants have become 100% vested in the accrued benefit provided under
Section 6.2 hereof.

          (b) ESOP. Effective as of the date hereof, all amounts credited to a
Participant’s Accounts under Section 6.1(a) hereof prior to July 1, 1995 have
become 100% vested.

          (c) ESOP and S&I Plan.

     (i) Notwithstanding any applicable vesting provision of the ESOP or the S&I
Plan, on and after July 1, 1995, a Participant shall become vested with respect
to allocations made pursuant to Section 6.1 hereof attributable to the ESOP or
the S&I Plan, whichever is applicable, at the rate of 20 percent per year over a
five-year period, beginning with the first anniversary of the Valuation Date
with respect to which the allocation is made. In addition, all such allocations
shall become fully vested and non-forfeitable upon the occurrence of one of the
following events: (i) the date the Participant attains age 65; (ii) the
Participant’s death; (iii) the Participant’s Permanent Disability; (iv) a Change
in Control of the Company; (v) involuntary termination of the Participant’s
employment with the Company without Cause; or (vi) approval within the sole
discretion of the Committee.



     (ii) For purposes of this Section 6.3, “Cause” shall mean cause as defined
in the applicable Employment Agreement of a Participant with the Employer. If no
definition is so provided or is not applicable, “cause” shall mean fraud,
misappropriation, embezzlement, illegal or immoral conduct that is prejudicial
to the best interest of the Company, intentional and material damage to the
property of the Company, attempting to obtain any personal profit from any
transaction in which the Participant has an interest adverse to the interest of
the Company (unless the Participant shall first have obtained the written
consent of the Company), or unreasonable failure or refusal to substantially
perform the Participant’s duties as an employee of the Company after having
received prior written notice of and an opportunity to cure such failure or
refusal.

     (iii) Upon a Participant’s termination of employment for reasons other than
as provided in this Section 6.3(c), all unvested benefits shall be forfeited and
shall revert to the credit of the Company.

SECTION 7. DISTRIBUTION OF BENEFITS

     7.1. Determination of Benefits.

--------------------------------------------------------------------------------



          (a) Excess Benefits Related to the ESOP and the S&I Plan. Any Excess
Benefit that a Participant is entitled to under Section 6.1 hereof shall be
based upon the fair market value of amounts attributable to such Participant’s
Account on the date such distribution occurs.

          (b) Excess Benefits Related to the General Pension Plan. Any benefit
that a Participant is entitled to under Section 6.2 hereof shall be based upon
the Participant’s accrued benefit determined pursuant to Section 6.2 hereof as
of the date of termination of employment due to Retirement, Permanent
Disability, separation from service or death.

     7.2. Time of Payment.

          (a) With respect to a Participant’s 409A Benefits, the Participant or
his Beneficiary, if applicable, shall be entitled to receive upon the
Participant’s Separation from Service with the Employer, the vested portion of
the Participant’s Account established pursuant to Section 6.1 hereof and the
vested portion of his accrued benefit in accordance with Section 6.2 hereof
determined pursuant to Sections 7.1(a) and (b) hereof, respectively. Such
distribution shall be made as soon as administratively feasible and in all
events not more than ninety (90) days following the Participant’s Separation
from Service; provided, however, that if the Participant is a Specified Employee
as of the date of such Separation from Service, the Participant shall not be
entitled to any distribution of his or her benefits hereunder until the earlier
of (i) the date which is six (6) months after his or her Separation from Service
for any reason other than death, or (ii) the date of the Participant’s death
(such distribution to be made within thirty (30) days after the earlier of such
dates). If the distribution of any portion of a Participant’s Account is delayed
pursuant to the foregoing proviso, such portion shall continue to be subject to
adjustment as provided in Sections 5.3 and 5.4 hereof through the date such
distribution is actually made.

          (b) With respect to a Participant’s Grandfathered Benefits, the
Participant or his Beneficiary, if applicable, shall be entitled to receive such
Grandfathered Benefits (determined pursuant to Sections 7.1(a) and (b) hereof,
as applicable) upon termination (due to Retirement, Permanent Disability,
separation from service or death) of the Participant’s employment with the
Employer. Such distribution shall be made as soon as administratively feasible.

     7.3. Beneficiary Designation. A Participant shall designate a person or
entity as a Beneficiary in the manner prescribed by the Committee for the Plan.
A Beneficiary may include the Participant’s estate or a trust. A Participant may
at any time change the designation of a Beneficiary by filing a new designation
in the manner prescribed by the Committee. If a Participant has not made an
effective designation, or if a Beneficiary does not survive the Participant,
then the Beneficiary shall be the Participant’s estate. In the event the
Committee has any doubt as to the proper person or entity entitled to receive
payments under the Plan, then the Committee may cause payments to be withheld
until the matter is decided by a court of competent jurisdiction.

     7.4. Form of Payments. All Excess Benefits under the Plan shall be paid in
a single lump sum payment. All such payments shall be made in cash, except that
the Committee, in its

--------------------------------------------------------------------------------



sole discretion, may make payment of a Participant’s Excess Benefit pursuant to
Section 6.1 hereof payable in shares of Omnicare Stock. In determining the lump
sum amount of benefits payable with respect to the General Pension Plan pursuant
to Sections 6.2 and 7.1(b) hereof, all actuarial assumptions and methods of
determining actuarial equivalencies of lump sum benefits as provided in Section
1.3 of the General Pension Plan shall be utilized.

     7.5. Unforeseeable Emergencies. A Participant may request a distribution
from the vested portion of his or her Account for an Unforeseeable Emergency
without penalty. Such distribution for an Unforeseeable Emergency shall be
subject to approval by the Committee and may be made only to the extent
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution). A distribution for an
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved (1) through reimbursement or compensation by insurance or
otherwise, or (2) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship. The
Committee may require that the Participant provide a written representation that
any such distribution satisfies the requirements set forth in this Section 7.5.

SECTION 8. CLAIMS PROCEDURE

     The Committee shall have the discretionary authority as may be necessary to
make benefit determinations, to resolve any disputes which arise under the Plan
and to make any factual determinations as may be necessary. Whenever there is
denied, whether in whole or in part, a claim for benefits under the Plan filed
by any person (herein referred to as the “Claimant”), the Committee shall
transmit a written notice of such decision to the Claimant, which notice shall
be written in a manner calculated to be understood by the Claimant and shall
contain a statement of the specific reasons for the denial of the claim and a
statement advising the Claimant that, within 60 days of the date on which he
receives such notice, he may obtain review of such decision in accordance with
the procedures hereinafter set forth. Within such 60-day period, the Claimant or
his authorized representative may request that the claim denial be reviewed by
the Employer by filing with the Committee a written request therefore, which
request shall contain the following information:

          (a) the date on which the Claimant’s request was filed with the
Committee; provided, however, that the date on which the Claimant’s request for
review was in fact filed with the Committee shall control in the event that the
date of the actual filing is later than the date stated by the Claimant pursuant
to this paragraph;

          (b) the specific portions of the denial of his claim which the
Claimant requests the Employer to review;

          (c) a statement by the Claimant setting forth the basis upon which he
believes the Committee should reverse the previous denial of his claim for
benefits and accept his claim as made; and

          (d) any written material (offered as exhibits) which the Claimant
desires the Employer to examine in its consideration of his position as stated
pursuant to (c) above.

--------------------------------------------------------------------------------



Within 60 days of the date determined pursuant to (a) above, the Committee shall
conduct a full and fair review of the decision denying the Claimant’s claim for
benefits. Within 60 days of the date of such hearing, the Committee shall render
its written decision on review, written in a manner calculated to be understood
by the Claimant, specifying the reasons and Plan provisions upon which its
decision was based.

SECTION 9. GENERAL PROVISIONS

     9.1. No Guarantee of Employment. Nothing in this Plan shall confer upon any
Employees any right to continue in the employ of the Employer, or shall affect
the right of the Employer to terminate the employment of any Employee with or
without cause.

     9.2. Non-Exclusivity. Nothing in the Plan is intended to be a substitute
for, or shall preclude or limit the establishment or continuation of, any other
plan, practice or arrangement for the payment of compensation or fringe benefits
to Employees generally, or to any class or group of Employees, which the
Employer now has or may hereafter lawfully put into effect, including, without
limitation, any retirement, pension, thrift, group insurance, stock purchase,
stock bonus or stock option plan.

     9.3. Tax Withholding. The Employer may make such provisions as it may deem
appropriate for the withholding of any taxes that the Employer determines it is
required to withhold in connection with any Excess Benefit, including any
amounts required to be withheld from a Participant’s Account at the time of
vesting pursuant to Section 3121(v) of the Code.

     9.4. Nonalienation of Excess Benefits. No Participant or Beneficiary may
encumber or dispose of his right to receive any Excess Benefit.

     9.5. Interest of Participant. The obligation to pay Excess Benefits merely
constitutes the unsecured promise of an Employer to make payments when due. No
Participant or Beneficiary has any security interest in, or a lien or prior
claim upon, any Account or assets of an Employer. No Plan provisions shall be
construed so as to place any Account or other asset in trust with an Employer
for the benefit of a Participant, his Beneficiary, or his estate.

     9.6. Claims of Other Persons. The provisions of the Plan shall not be
construed as giving any person, firm or corporation any legal or equitable right
as against the Employer, its officers, employees, or directors, except any
rights specifically provided for in the Plan or created in accordance with the
terms of the Plan.

     9.7. Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other Plan provision. The Plan shall
be construed in all respects as if the invalid or unenforceable provision were
omitted.

     9.8. Gender and Number. Masculine pronouns and similar words shall be read
as the feminine gender where appropriate. The singular form of words shall be
read as plural where appropriate.

     9.9. Governing Law. The Plan shall be governed and construed in accordance
with the laws of the State of Delaware.

--------------------------------------------------------------------------------



     9.10. Expenses. The Employer may pay all fees and expenses of the Plan and
any associated trust. To the extent not paid by the Employer, in its sole and
absolute discretion, all such fees and expenses shall be paid from assets held
in any trust and shall serve to reduce the Participant’s Accounts on a pro-rata
basis accordingly.

     9.11. Section 409A. To the extent that the Plan is subject to Section 409A
of the Code, the Plan shall be construed and interpreted to the maximum extent
reasonably possible to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code. If any portion of a Participant’s Excess
Benefits under the Plan is required to be included in income by the Participant
prior to receipt due to a failure of the Plan to comply with the requirements of
Section 409A of the Code and related Treasury Regulations, the Committee may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of (i) the portion of his or her Excess Benefits
required to be included in income as a result of the failure of this Plan to
comply with the requirements of Section 409A of the Code and related Treasury
Regulations, or (ii) the amount of the Participant’s unpaid vested Excess
Benefits.

SECTION 10. AMENDMENT AND TERMINATION

The Plan may be amended at any time and in any manner, in whole or in part, at
the discretion of the Board. Notwithstanding the foregoing, no such amendment
shall reduce the amount of the Excess Benefits of any Participant that have
become vested in accordance with the Plan. The Board may terminate and liquidate
the Plan and distribute all vested benefits hereunder in accordance with the
requirements of Treasury Regulation 1.409A -3(j)(4)(ix)(A), (B) or (C)
promulgated under Section 409A of the Code (or any similar successor provision),
which regulation generally provides that a deferred compensation arrangement
such as the Plan may be terminated within twelve (12) months following a
dissolution or change in control of the Company or may be terminated if the
Company also terminates all other similar deferred compensation arrangements and
distributes all benefits under the Plan not less than twelve (12) months and not
more than twenty-four (24) months following such termination. The Committee may,
in its discretion, accelerate the vesting of any or all Participants’ Accounts
under the Plan in connection with any such Plan termination and liquidation.

--------------------------------------------------------------------------------



APPENDIX A
CHANGE IN CONTROL

For purposes of the Plan, “Change in Control” shall mean any of the following
events:

  1.     

any person becomes a beneficial owner, directly or indirectly, of securities of
the Company representing 15% or more of the combined voting power of the
Company’s then outstanding securities;

    2.     

the merger or consolidation of the Company with or into another entity (or other
similar reorganization), whether or not the Company is the surviving
corporation, in which the stockholders of the Company immediately prior to the
effective date of such transaction own less than 50% of the voting power in the
surviving entity;

    3.     

the sale or other disposition of all or substantially all of the assets of the
Company or a complete liquidation or dissolution of the Company; or

    4.     

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors cease for any reason to constitute
at least a majority of such Board of Directors, unless the nomination for the
election by the Company’s stockholders of each new director was approved by a
vote of at least one-half of the persons who were directors at the beginning of
the two-year period.

 

For purposes of this definition, a “Person” shall mean any individual, firm,
company, partnership, other entity or group, but excluding the Company, its
affiliates, any employee benefit plan maintained by the Company, or an
underwriter temporarily holding securities pursuant to an offering of such
securities.

For purposes of this definition, a Person shall be deemed the “beneficial owner”
of any securities (i) which such Person or any of its Affiliates or Associates
beneficially owns, directly or indirectly; or (ii) which such Person or any of
its Affiliates or Associates, has directly or indirectly, (1) the right to
acquire (whether such right is exercisable immediately or only after the passage
of time), pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise, or (2) the right to vote pursuant to any agreement, arrangement or
understanding; or (iii) which are beneficially owned, directly or indirectly, by
any other Person with which such Person or any of its Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting or disposing of any securities.

For purposes of this definition, the terms “Affiliate” or “Associate” shall have
the respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as in effect on May 17, 1999.

--------------------------------------------------------------------------------